          Case 1:20-cv-03066-SMJ   ECF No. 9   filed 10/21/20   PageID.196 Page 1 of 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                    Oct 20, 2020
1                                                                       SEAN F. MCAVOY, CLERK



2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     RICHARD EUGENE YALLUP, JR.,                 No. 1:20-cv-03066-SMJ
5
                               Plaintiff,
6                                                ORDER DISMISSING
                   v.                            COMPLAINT WITH PREJUDICE
7
     JANELLE RIDDLE and RENEE S.
8    TOWNSLEY,

9                              Defendants.

10

11           By Order filed August 11, 2020, the Court advised Plaintiff Richard Eugene

12   Yallup, Jr. of the deficiencies of his Complaint, ECF No. 1, and directed him to

13   either amend his Complaint or file a motion to voluntarily dismiss this action within

14   sixty days. ECF No. 8. Plaintiff, currently incarcerated at the Clallam Bay

15   Corrections Center, is proceeding pro se and in forma pauperis. Defendants have

16   not been served. The Court cautioned Plaintiff that if he failed to amend his

17   Complaint or voluntarily dismiss this action, the Court would dismiss it for failure

18   to state a claim under 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1). Plaintiff has filed

19   nothing further and the deadline to file has passed.

20   //




     ORDER DISMISSING COMPLAINT WITH PREJUDICE – 1
       Case 1:20-cv-03066-SMJ      ECF No. 9       filed 10/21/20   PageID.197 Page 2 of 2




1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITH

3                 PREJUDICE because Defendants’ quasi-judicial immunity cannot

4                 give rise to civil liability. Mullis v. U.S. Bankruptcy Court for Dist. of

5                 Nev., 828 F.2d 1385, 1390 (9th Cir. 1987) (“Court clerks have absolute

6                 quasi-judicial immunity from damages for civil rights violations when

7                 they perform tasks that are an integral part of the judicial process.”).

8          2.     Based on the Court’s reading of Harris v. Harris, 935 F.3d 670, 674–

9                 75 (9th Cir. 2019), this dismissal will NOT count as a “strike” under

10                28 U.S.C. § 1915(g).

11         3.     The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

12                this file.

13         4.     The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

14                of this Order could not be taken in good faith and would lack any

15                arguable basis in law or fact.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide a copy to pro se Plaintiff at his last known address.

18         DATED this 20th day of October 2020.

19                       _________________________
                         SALVADOR MENDOZA, JR.
20                       United States District Judge




     ORDER DISMISSING COMPLAINT WITH PREJUDICE – 2
